Citation Nr: 1330657	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  08-27 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right eye condition. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left eye condition, and if so whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (the appellant) had active service from June 1995 to July 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin and Des Moines, Iowa.

The Veteran testified before the undersigned Veterans Law Judge in October 2012. A transcript of this proceeding is associated with the claims file.

In February 2013, the Board remanded this claim for additional development.  While the case was in remand status, the RO granted service connection for a left knee disorder and for a low back disorder.  The case has been returned to the Board and is ready for further review.  

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right eye condition and entitlement to service connection for a left eye condition are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In April 2003, the RO denied service connection for a left eye disorder, and so informed him that same month.  The Veteran did not timely appeal the decision and the decision became final.  

2.  Evidence added to the record since the final denial of entitlement to service connection for a left eye disorder includes evidence that was not previously before agency decision makers; the evidence relates to an unestablished fact that, when considered with all the evidence of record, raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The April 2003 decision that denied the Veteran's claim for service connection for a left eye condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  

2.  New and material evidence has been received to reopen the claim for service connection for a left eye condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, as to the claims to reopen, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  


New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Regardless of the RO's actions, the Board must make an independent determination on whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  

The United States Court of Appeals for Veterans Claims (Court) has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In April 2003, the RO denied service connection for a left eye disorder and so informed the Veteran that same month.  He did not timely file a substantive appeal to the denial and it thus became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The evidence considered by the RO consisted of the Veteran's service treatment records, VA treatment records, and VA examination reports.  

The service treatment records showed that the Veteran underwent Lasik surgery of the left eye.  The RO found that service connection was not warranted as the surgery was for refractive error of the eye.  The Veteran disagreed with the finding and a statement of the case was issued in July 2008.  The Veteran did not timely appeal, and the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Evidence added to the record since the April 2003 denial consists of duplicate service treatment records, VA treatment records, and lay statements from the Veteran.  

Among this evidence is a July 2013 VA eye outpatient note.  The examiner stated that the Veteran has dry eye syndrome and that the Veteran's records prior to his Lasik surgery were not available for review, but that it is a possibility that if he had a pre-existing dry eye his Lasik could have certainly exacerbated the dry eye syndrome and that if he did not have pre-existing dry eye, his Lasik could have certainly led to his dry eye syndrome.  

This evidence now associated with the claims file is new as it was not previously of record.  As well the evidence is material as it relates to an unestablished fact necessary to substantiate the claims-relating the claimed left eye disorder to service by direct incurrence or by aggravation-and it raises a reasonable possibility of substantiating the claim.  Thus, new and material evidence has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  


ORDER

New and material evidence has been received, and the claim for service connection for a left eye disorder is reopened. 


REMAND

Reasons for Remand: to obtain a VA examination report and to have the Veteran examined to obtain a nexus opinion.  

As noted above, this claim was remanded by the Board in February 2013.  The Board noted that in January 2003, the Veteran was afforded a VA ophthalmology examination in connection with his claims, and that such report was not of record.  In this regard, it was pointed out that in a March 2003 deferred rating decision, the RO noted that the January 2003 VA examination report was not of record and explained that the Chicago RO should be contacted to obtain such report.  There was no indication that the RO attempted to obtain this report.  Accordingly, a copy of this examination report was to be obtained and associated with the record.  38 C.F.R. § 3.159 (c)(2).  The RO/AMC was advised that if the search for such report proved unsuccessful, this was to be documented in the claims file and the Veteran was to be informed of this fact.

The Board finds that upon a review of the file, the remand directives where not completed and, therefore, a new remand is required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, while in March 2013, the RO/AMC requested this examination report, there is no indication in the file that the January 2003 VA examination report was obtained.  The only record obtained from the Chicago medical facility was a progress report dated in February 2003, and the Veteran has not been informed of this.  

The Veteran contends that his current left eye condition is the result of a Lasik operation that he underwent during service.  A VA examiner has stated in a July 2013 eye outpatient report that the Veteran has dry eye syndrome and that the Veteran's records prior to his Lasik surgery were not available for review, but that it is a possibly that if he had a pre-existing dry eye his Lasik could have certainly exacerbated the dry eye syndrome and that if he did not have pre-existing dry eye, his Lasik could have certainly led to his dry eye syndrome.  The Veteran underwent Lasik surgery of the left eye in service in June 2000.  

Under McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006), VA must provide a medical examination in disability compensation (service-connection) claims when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McClendon, 20 Vet. App. at 81; see also 38 U.S.C.A. § 5103A (d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  Here the evidence shows that the Veteran underwent Lasik surgery in service and has currently been diagnosed with left eye dry eye syndrome.  This disorder was associated with service by a VA examiner who qualified his determination.  Thus a remand for an examination and a nexus opinion is necessary.  

The surgery performed in July 2000 was for refractive error of the left eye. The Board notes that congenital or developmental defects, such as refractive error of the eye, are not considered "diseases or injuries within the meaning of applicable legislation" and, hence, do not constitute disability for VA compensation purposes. See 38 C.F.R. §§ 3.303(c), 4.9.  However, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).  See also Carpenter v. Brown, 8 Vet. App. 240, 245   (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  

Given the facts of this case and the Veteran's assertions, medical information as to current disability(ies) and etiology, to include consideration of the above, is needed.  Accordingly, the RO should arrange for the Veteran to undergo a VA eye examination by an ophthalmologist at a VA medical facility to obtain medical information as to the etiology of any left eye current vision and/or eye disability(ies).  

Accordingly, the case is REMANDED for the following action:

1.  Determine if the January 2003 VA examination is available by contacting the Chicago VA medical facility.  Efforts to obtain such record must continue until it is determined that it does not exist or that further attempts to obtain it would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013).  

Further, if it is determined that the report is unavailable, this must be documented in the claims file and the Veteran must be informed of this fact.  

2.  Schedule the Veteran for a VA ophthalmology examination to determine the nature and etiology of his left eye disorder.  The claims folder, including all medical records, and a copy of this remand, must be provided to the examiner.  The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand. The claims file and any pertinent evidence in Virtual VA must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be made available to the examiner for review. 

The examiner must offer an opinion with complete rationale as to whether it is at least as likely as not that any current left eye disorder is due to or was aggravated by the Veteran's active service to include if the disorder is related to the inservice Lasik surgery of the left eye.   

Specifically, the examiner should clearly identify all current vision/eye disability(ies) of the left eye.  Then, with respect to each such diagnosed disability, the examiner should indicate whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically-related to the Veteran's military service, to include the June 2000 Lasik surgery during service.

In rendering the requested opinion, the examiner should specifically indicate whether any current disability is at least as likely as not the result of in-service aggravation (worsening beyond natural progression) of any congenital or developmental abnormality by superimposed injury or disease--to include the 2000 surgery.  The ophthalmologist should specifically consider and discuss all pertinent service treatment records, any post service treatment records, and the Veteran's contentions.

All clinical findings should be reported in detail.  If the reviewer is unable to state an opinion without resorting to speculation, he or she must so indicate and explain why.  Examples of types of reasons are the lack of appropriate expertise on the part of the clinician, the Veteran being an unreliable historian, the matter being beyond the current state of learning and knowledge in the relevant field of medicine, or a lack of an adequate factual basis in the record upon which to form an opinion. 

3.  The Veteran must be properly informed of his scheduled VA examination, and he should be given notice of the consequences of failure to report for the examination, including an explanation of the provisions of 38 C.F.R. § 3.655.  If the Veteran does not report for the examination, the claims folder should include clear documentation of his failure to report. 

4.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2013); See also Stegall v. West, 11 Vet. App. 268 (1998).

5.  When the development requested has been completed, readjudicate the claim on appeal.  If any benefit sought is not granted to the fullest extent, the Veteran and his representative must be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


